The appeal in this case was prematurely taken. There was no judgment rendered by the judge, nor by the clerk from which an appeal could be taken to the judge, and there was therefore no question of law presented for his decision.
The case is therefore remanded that the clerk may proceed with the case according to law.
Remanded.
Cited: Jones v. Desern, 94 N.C. 35; Powell v. Morisey, 98 N.C. 430;Cameron v. Bennett 110 N.C. 277; Milling Co. v. Finlay, ibid., 412;Rosenthal v. Roberson, 114 N.C. 596; Carter v. Elmore,119 N.C. 297;Rogerson v. Lumber Co., 136 N.C. 269; Dowdy v. Dowdy, 154 N.C. 558;Chambers v. R.R.,, 172 N.C. 556; Thomas v. Carteret, 180 N.C. 111.
(418)